Case: 18-14479    Date Filed: 11/15/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14479
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:18-cr-80075-RLR-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

WILLIAM AELLIS,
                                                          Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________


                            (November 15, 2019)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 18-14479       Date Filed: 11/15/2019      Page: 2 of 3


       William Aellis appeals his 97-month sentence for one count of distribution

of child pornography, in violation of 18 U.S.C. § 2252(a)(2), (b)(1). Aellis

contends the Government breached its obligation in his plea agreement to

recommend a five-year sentence by offering evidence at the sentencing hearing

which it reasonably knew would cause the sentencing court to impose a longer

sentence. After review, 1 we affirm the district court.

       There is no limitation placed upon the information that a district court may

receive for sentencing purposes concerning the background, character, and conduct

of a person convicted of a federal offense. 18 U.S.C. § 3661. The Supreme Court

has noted that, at sentencing, a district court has broad discretion to consider the

fullest information possible concerning the defendant’s life and characteristics.

Pepper v. United States, 562 U.S. 476, 480 (2011).

       The Government did not breach Aellis’s plea agreement. Contrary to

Aellis’s assertion, the Government did not agree to “advocate” for a five-year

sentence on Aellis’s behalf—instead, it agreed to “recommend” a five-year

sentence to the court. See United States v. Copeland, 381 F.3d 1101, 1105 (11th

Cir. 2004) (stating to determine whether the government breached a plea




       1
          Whether the government has breached a plea agreement is reviewed de novo. United
States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir. 2008). The district court’s factual
findings on the scope of the agreement will be set aside only if they are clearly erroneous.
United States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004).

                                               2
               Case: 18-14479     Date Filed: 11/15/2019    Page: 3 of 3


agreement, the court must determine the scope of the government’s promises).

The Government met this promise by explicitly recommending a five-year

sentence at sentencing. Moreover, in the plea agreement, the Government

expressly reserved the right to inform the court of all facts pertinent to the

sentencing process, including all relevant information concerning the offenses

committed, whether charged or not, as well as concerning Aellis and his

background. The plea agreement also alerted Aellis the district court would be

required to calculate and consider his Guidelines range and could impose a

sentence of up to 20 years’ imprisonment. Aellis testified at his plea colloquy that

he understood the plea agreement was not binding on the district court and that it

could impose a higher sentence. Based on the foregoing, Aellis could not have

reasonably believed the Government breached its obligation to “recommend” a

five-year sentence by offering testimony about Aellis’s background and then

unambiguously recommending a five-year sentence. See United States v. Rewis,

969 F.2d 985, 988 (11th Cir. 1992) (stating a plea agreement is analyzed according

to the defendant’s reasonable understanding in entering into the plea agreement).

      AFFIRMED.




                                           3